Exhibit 10.3


SUMMARY OF COMPENSATION ARRANGEMENTS WITH NAMED EXECUTIVE OFFICERS


On October 27, 2011, the Executive Compensation Committee of J.B. Hunt Transport
Services, Inc. (the “Company”) recommended and independent members of the Board
of Directors approved the following base salaries for Kirk Thompson and John N.
Roberts, III.  On October 26, 2011, the Executive Compensation Committee of the
Company approved the following base salaries for David Mee, Craig Harper and
Terry Matthews.  All base salaries were effective immediately with the exception
of Terry Matthews, whose base salary was effective January 1, 2012.  The
Executive Compensation Committee of the Company approved the following other
compensation amounts (effective January 1, 2012), excluding awards that may be
made under our Management Incentive Plan, as indicated:



               
All Other
     
Base
   
Bonus
   
Compensation
 
Named Executive Officer
 
Salary
   
($)
   
($)
                     
Kirk Thompson
                 
Chairman of the Board
  $ 550,000       (1)       (2), (3)                            
John N. Roberts, III
                       
President and CEO
  $ 595,000       (1)       (2), (3)                            
David Mee
                       
EVP, Finance/ Administration and CFO
  $ 365,000       (1)       (2), (3)                            
Craig Harper
                       
EVP, Operations and COO
  $ 370,000       (1)       (2), (3)                            
Paul Bergant (4)
                        EVP, Marketing, CMO and President of Intermodal   $
375,000       -       -                            
Terry Matthews (4)
                       
EVP, Sales and Marketing
  $ 372,500       (1)       (2), (3)  


(1)
The Company has a performance-based bonus program that is related to the
Company’s earnings per share (EPS) for calendar year 2012.  According to the
2012 EPS bonus plan, each of the Company’s named executive officers may earn a
bonus ranging from zero to 180% of his annual base salary.  Based on the
Company’s current expectations for 2012 EPS, each named executive officer can be
projected to earn a bonus equal to between zero and 45% of his base salary.



(2)
The Company will reimburse each named executive officer up to $10,000 for actual
expenses incurred for legal, tax and estate plan preparation services.



(3)
The Company has a 401(k) retirement plan that includes matching contributions on
behalf of each of the named executive officers.  The plan is expected to pay
each named executive officer approximately $6,000 during 2012.



(4)
Effective January 1, 2012, Terry Matthews, current Executive Vice President of
Sales and Marketing, succeeded Paul Bergant as President of Intermodal,
subsequent to Bergant’s scheduled retirement on December 31, 2011.  Mr.
Bergant’s salary of $375,000 remained effective until his retirement.